DETAILED ACTION
	The following action is in response to the amendment filed for application 17/267,744 on May 16, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on May 16, 2022.  These drawings are approved.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With regard to claims 10-12, in claims 1, and 5, respectively, applicant claims “the transmission to execute a direction shift from the initial first direction gear to the same second direction gear, or a next highest second direction gear if there is no second direction gear which corresponds to the initial first direction gear.”  As an example, if the initial first direction gear is 1F, the “same second direction gear” would be 1R.  However, it is understood that some transmissions do not have the same gear ratios for both directions.  Therefore, the equivalent of 1F in the second direction could be 2R.
	In claims 10-12, applicant then claims “the initial first direction gear comprises the lowest first direction gear (i.e. 1F); the same second direction gear comprises the second lowest second direction gear (i.e. 2R).”  Therefore, given the claimed limitation in claims 1 and 5, the transmission should shift from 1F to 2R.  However, applicant continues to claim “generating the transmission direction shift signal causes the transmission to execute a direction shift from the second lowest first direction gear to the second lowest second direction gear” (2F-2R).  This contradicts the previous limitations.  Applicant has enabled a shift from 2F to 2R in the original disclosure, but the limitations in claims 10-12, as currently claimed, would not allow this.  
	It is suggested applicant amend claims 10-12 as follow:

10. The method as claimed in claim 1, wherein: the plurality of first direction gears comprises a lowest first direction gear and a second lowest first direction gear; -5-Appl. No. 17/267,744 Resp. dated May 16, 2022 Reply to Office action of Feb. 17, 2022 the plurality of second direction gears comprises a lowest second direction gear and a second lowest second direction gear; the initial first direction gear comprises the second lowest first direction gear; the same second direction gear comprises the second lowest second direction gear; and generating the transmission direction shift signal causes the transmission to execute a direction shift from the second lowest first direction gear to the second lowest second direction gear.  

11. The control system as claimed in claim 5, wherein: the plurality of first direction gears comprises a lowest first direction gear and a second lowest first direction gear; the plurality of second direction gears comprises a lowest second direction gear and a second lowest second direction gear; the initial first direction gear comprises the second lowest first direction gear; the same second direction gear comprises the second lowest second direction gear; and generating the transmission direction shift signal causes the transmission to execute a direction shift from the second lowest first direction gear to the second lowest second direction gear.  

12. The vehicle as claimed in claim 9, wherein: the plurality of first direction gears comprises a lowest first direction gear and a second lowest first direction gear; the plurality of second direction gears comprises a lowest second direction gear and a second lowest second direction gear; the initial first direction gear comprises the second lowest first direction gear; the same second direction gear comprises the second lowest second direction gear; and generating the transmission direction shift signal causes the transmission to execute a direction shift from the second lowest first direction gear to the second lowest second direction gear.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patenaude ‘785 (from IDS).  With regard to claims 1 and 5, Patenaude teaches a method of controlling gear selection in a transmission of a vehicle, said vehicle having a power unit 26 and an automatic transmission 30, said transmission having a plurality of first direction gears 1F-4F configured to move the 5vehicle in a first direction and a plurality of second direction gears 1R-4R configured to move the vehicle in a second direction which is opposite to the first direction, the method comprising the steps of: determining a direction shift request 64 by a vehicle operator to move the vehicle from the first to the second direction when the transmission is in an 10initial first direction gear; determining a current transmission output speed TOS; comparing the current transmission output speed with a predetermined direction shift threshold transmission output speed (paragraph 25); and if the current transmission output speed is less than or equal to the 15predetermined direction shift threshold transmission output speed, causing the transmission to execute a direction shift from the initial first direction gear to the same second direction gear, or a next highest second direction gear if there is no second direction gear which corresponds to the initial first direction gear (Fig. 2), and if the current transmission output speed is greater than the 20predetermined direction shift threshold transmission output speed, inhibiting the direction shift until the current transmission output speed slows to less than or equal to the predetermined direction shift threshold transmission output speed (paragraph 25).  Patenaude is silent with regard to how the TOS threshold is selected, but teaches an alternative method wherein when a directional shift is commanded, a shift threshold for allowing said direction shift is based on “a maximum amount of energy that may be expended to reverse the work machine from the first direction to the second direction without exceeding an operation limit of a component of the work machine (paragraph 8).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the subject invention to modify Patenaude to employ a predetermined direction shift threshold transmission output speed is based on a maximum amount of energy to shift from the first direction to the second direction without exceeding an operational limit of a transmission component in view of Patenaude in order to reduce shift delay.  Also, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  With regard to claims 2 and 6, Ito teaches the method, wherein: 25if the current transmission output speed TOS is greater that the direction shift threshold transmission output speed (Fig. 2), the transmission is caused to execute one or more downshifts from the initial first direction gear to a secondary first direction gear which is the lowest gear  which has a predetermined downshift inhibit threshold which is greater than the current transmission output speed, each 30downshift being to the next highest first direction gear sequentially (Fig. 2), and - 20 - when the current transmission output speed slows to less than or equal to the predetermined direction shift threshold transmission output speed, and if the direction shift request is still active, the transmission is caused to execute a direction shift from the secondary first direction gear to the same 5second direction gear, or a next highest second direction gear if there is no second direction gear which corresponds to the secondary first direction gear (paragraph 25).  With regard to claims 3 and 7, Patenaude teaches the method, wherein: if the initial first direction gear is the lowest gear which has a 10predetermined downshift inhibit threshold which is greater than the current transmission output speed, the initial first direction gear is maintained (paragraph 25), and when the current transmission output speed slows to less than or equal to the predetermined direction shift threshold transmission output speed, and if the direction shift request is still active, the transmission is caused to 15execute a direction shift from the initial first direction gear to the same second direction gear, or a next highest second direction gear if there is no second direction gear which corresponds to the initial first direction gear (paragraph 25).  With regard to claim 9, Patenaude teaches a vehicle comprising: a power unit 26; an indirect drive automatic transmission 30, said transmission having a plurality of first direction gears configured to move the vehicle in a first 20direction and a plurality of second direction gears (4F-4R) configured to move the vehicle in a second direction which is opposite to the first direction; an operator actuated input direction control 112 configured to generate direction control signals; at least one transmission output speed sensor 116 (paragraph 44) configured to 25measure current speed of the transmission output and generate a transmission output speed signal; and the control system as claimed in claim 5 operatively connected to the power unit, transmission, input direction control, at least one transmission output speed sensor.  With regard to claims 10-12, respectively, Patenaude teaches the method, wherein: the plurality of first direction gears comprises a lowest first direction gear 1F and a second lowest first direction gear 2F;-5-Appl. No. 17/267,744 Resp. dated May 16, 2022 Reply to Office action of Feb. 17, 2022 the plurality of second direction gears comprises a lowest second direction gear 1R and a second lowest second direction gear 2R; the initial first direction gear comprises the second lowest first direction gear 2F;  the same second direction gear comprises the second lowest second direction gear 2R; and generating the transmission direction shift signal causes the transmission to execute a direction shift from the second lowest first direction gear to the second lowest second direction gear (Fig. 2).

Claims 1-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito ‘636 (from IDS) in view of Patenaude ‘785 (from IDS).  With regard to claims 1 and 5, Ito teaches a method of controlling gear selection in a transmission of a vehicle, said vehicle having a power unit 1 and an automatic transmission 3, said transmission having a plurality of first direction gears configured to move the 5vehicle in a first direction and a plurality of second direction gears configured to move the vehicle in a second direction which is opposite to the first direction, the method comprising the steps of: determining a direction shift request by a vehicle operator to move the vehicle from the first to the second direction when the transmission is in an 10initial first direction gear (step 1; step 6); determining a current transmission output speed Vx; comparing the current transmission output speed with a predetermined direction shift threshold transmission output speed V2; and if the current transmission output speed is less than or equal to the 15predetermined direction shift threshold transmission output speed, causing the transmission to execute a direction shift from the initial first direction gear to the same second direction gear, or a next highest second direction gear if there is no second direction gear which corresponds to the initial first direction gear (step 19), and if the current transmission output speed is greater than the 20predetermined direction shift threshold transmission output speed, inhibiting the direction shift until the current transmission output speed slows to less than or equal to the predetermined direction shift threshold transmission output speed (step 11; NO).  Although Ito teaches that the threshold speed V2 is chosen so “there is no danger of damaging the automatic transmission (Col. 9, lines 32-33), Ito lacks the specific teaching wherein the predetermined direction shift threshold transmission output speed is based on a maximum amount of energy to shift from the first direction to the second direction without exceeding an operational limit of a transmission component.  Patenaude teaches a similar method wherein when a directional shift is commanded, a shift threshold for allowing said direction shift is based on “a maximum amount of energy that may be expended to reverse the work machine from the first direction to the second direction without exceeding an operation limit of a component of the work machine (paragraph 8).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the subject invention to modify Ito to employ a predetermined direction shift threshold transmission output speed is based on a maximum amount of energy to shift from the first direction to the second direction without exceeding an operational limit of a transmission component in view of Patenaude in order to reduce shift delay.  Also, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  With regard to claims 2 and 6, Ito teaches the method, wherein: 25if the current transmission output speed Vx is greater that the direction shift threshold transmission output speed V2, the transmission is caused to execute one or more downshifts from the initial first direction gear to a secondary first direction gear which is the lowest gear (step 14) which has a predetermined downshift inhibit threshold V1 which is greater than the current transmission output speed, each 30downshift being to the next highest first direction gear sequentially, and - 20 - when the current transmission output speed slows to less than or equal to the predetermined direction shift threshold transmission output speed, and if the direction shift request is still active, the transmission is caused to execute a direction shift from the secondary first direction gear to the same 5second direction gear, or a next highest second direction gear if there is no second direction gear which corresponds to the secondary first direction gear (step 19).  With regard to claims 3 and 7, Ito teaches the method, wherein: if the initial first direction gear is the lowest gear which has a 10predetermined downshift inhibit threshold which is greater than the current transmission output speed (step 12; NO), the initial first direction gear is maintained, and when the current transmission output speed Vx slows to less than or equal to the predetermined direction shift threshold transmission output speed V2, and if the direction shift request is still active, the transmission is caused to 15execute a direction shift from the initial first direction gear to the same second direction gear, or a next highest second direction gear if there is no second direction gear which corresponds to the initial first direction gear (step 19).  With regard to claims 4 and 8, Ito teaches the method, comprising the further 20step of executing an engine speed reduction signal to reduce a speed of the power unit (step 9).  With regard to claim 9, Ito teaches a vehicle comprising: a power unit 1; an indirect drive automatic transmission 3, said transmission having a plurality of first direction gears configured to move the vehicle in a first 20direction and a plurality of second direction gears configured to move the vehicle in a second direction which is opposite to the first direction; an operator actuated input direction control 20 configured to generate direction control signals; at least one transmission output speed sensor 11 configured to 25measure current speed of the transmission output and generate a transmission output speed signal; and the control system 32 as claimed in claim 5 operatively connected to the power unit, transmission, input direction control, at least one transmission output speed sensor.  
Response to Arguments
With regard to the Ito reference, applicant argues the following:
 Ito lacks the teaching of plural reverse gears
 Ito lacks the teaching of comparing “an actual transmission output speed” to a predetermined threshold.
 It lacks the teaching of basing the threshold on a maximum amount of energy to shift form the first direction tot eh second direction without exceeding an operational limit of a transmission component.

With regard to the first argument, Ito does teach of multiple reverse gears.  Ito teaches a split transmission wherein one gearbox will change the direction, while the other gearbox will change a gear ratio (applicable to both directions).  Ito also discloses that a shift from reverse to forward is performed with a similar procedure (Col. 9, lines 4-6).  Therefore, a shift from 2R to 1F would be controlled in the same manner as 2F to 1R from Fig. 5A.
With regard to the second argument, applicant does not claim a comparison of “an actual transmission output speed.”  It can be shown, however, that this is actually performed by the controls of Ito.  Ito senses the speed of transmission output shaft 3b (N3b) and converts it to a vehicle speed by multiplying by the gear reduction of differential 4.  However to compare a transmission output speed with the vehicle speed threshold, one would only need to divide the vehicle speed threshold (V1 and/or V2) by the differential gear ratio and compare that with the sensed transmission output speed.  Since the gear ratio of the differential is a fixed value, there is no difference between comparing a vehicle speed threshold V1 and/or V2 to the calculated vehicles speed Vx and converting the vehicle speed thresholds to transmission output speed thresholds and comparing them to the measured transmission output speed (N3b).
With regard to the third argument, the new rejection renders this argument moot.
Also, with regard to the new Patenaude rejections, although Patenaude also discloses a directional shift control based on a velocity change (i.e.  Fig. 8), Patenaude also discloses a method of a directional shift based on transmission output speed that is a “known directional shift strategy (paragraph 24).”  Although Patenaude discloses the positive benefits of the alternative control of Fig. 8, the control of Fig. 2 is still a viable control that is also performed for a directional shift in order to prevent vehicle damage.
	Applicant’s arguments have been considered and are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.






	
Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



May 26, 2022